Citation Nr: 0716213	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision of the Montgomery, Alabama. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied the benefits sought on appeal.  

A hearing was held in August 2004 at RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's brain 
tumor is attributable to military service.  

2.  There is no competent evidence that the veteran's bipolar 
disorder had its onset in military service; that it was 
present to a compensable degree within the first postservice 
year; or that it is otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  A brain tumor was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Bipolar disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim of service connection for 
a brain tumor.  Given the favorable outcome, no prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  As such, the Board is 
satisfied that VA has complied with both the notification and 
duty to assist requirements to the extent necessary to 
adjudicate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As to the claim of service connection for bipolar disorder, 
VA satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2006).  
Specifically, in correspondence dated in March 2003, VA 
notified the veteran of information and evidence necessary to 
substantiate the claim decided herein; the information and 
evidence that VA would seek to provide; and the information 
and evidence that the veteran was expected to provide.  The 
veteran was not explicitly asked to provide any evidence in 
his possession that pertained to his claim.  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence.  The RO's letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ. Under these 
circumstances, the Board is satisfied that the duty to notify 
has been met.  

The RO also sent the veteran a second letter in January 2004 
which further informed him of the information and evidence 
necessary to substantiate the claim decided herein; the 
information and evidence that VA would seek to provide; and 
the information and evidence that the veteran was expected to 
provide.  This letter was followed by the readjudication of 
the claim in a statement of the case of May 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for 
bipolar disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue of 
service connection for bipolar disorder.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to the claim of service connection for 
bipolar disorder, and has met its duty to assist.  Service 
medical records and postservice medical records, including 
medical records from VA and private providers, have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The RO 
afforded the veteran a VA examination in connection with his 
claim.  Consequently, the Board finds that VA has met the 
duties to notify and assist as to the issue of service 
connection for bipolar disorder.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Service Connection for a Brain Tumor

Service medical records disclose that the veteran sustained a 
laceration of the head in a motor vehicle accident in 
December 1978.  A skull x-ray at the time showed no fracture.  
He also complained of occasional headaches.  No neurologic 
defects were identified at the September 1977 enlistment 
examination or at the August 1981 separation examination.  
Service medical records are negative for a brain tumor.  

Treatment records from AMI Brookwood Medical Center show that 
the veteran was diagnosed with a cerebellopontine meningioma 
in December 1994.  He underwent a retrosigmoid craniectomy 
and removal of acoustic neuroma of the posterior fossa.  

The veteran was afforded a VA neurologic examination in March 
2003.  He reported a history of having a brain tumor removed 
in 1994.  The examiner noted that the veteran's brain tumor 
was probably a meningioma.  According to the examiner, 
meningioma is a very slow progressing tumor.  Thus, it is 
possible that the veteran had an asymptomatic meningioma 
while in service and that the meningioma progressed to become 
symptomatic in later years.  The examiner went on to state 
that it was also likely that the veteran might have developed 
a meningioma after he was discharged from service.  As well, 
the examiner noted the veteran's history of headache while in 
service and observed that meningioma can present a dull 
headache.  However, without an imaging study of the veteran's 
brain in service, it was impossible to know for sure about 
the etiology of the brain tumor.  Consequently, the examiner 
declined to comment conclusively about whether the veteran's 
brain tumor could be related to service.  

During the August 2004 personal hearing, the veteran 
testified that, following his brain surgery, his doctors told 
him that this brain tumor had probably been developing since 
birth.  The veteran also testified that this surgery resulted 
in left ear hearing loss and partial paralysis of the left 
side of his face.  Testimony from his spouse at the hearing 
was to essentially the same effect as that provided by the 
veteran.  As well, in an October 2006 statement, his spouse 
related her belief that the veteran's brain tumor was 
attributable to his military service.  

Upon a review of the evidentiary record above, the Board 
sought medical opinion from a VA specialist as to the 
etiology of the veteran's brain tumor.  A VA physician, in a 
memorandum dated in September 2006, responded to the Board's 
request for medical opinion about the etiology of the 
veteran's brain tumor.  Specifically, the examiner provided a 
response to the two questions posed in the Board's opinion 
request.  


(1)  Is it at least as likely as not (50 percent or greater 
probability) that the veteran's brain tumor was incurred 
during his active military service?  

Although it is within the realm of possibility that the brain 
tumor developed during the veteran's active military service, 
there is no evidence that it did so, and it is just as 
possible that the brain tumor developed prior to or 
subsequent to his service.  

(2)  If congenital, is at least as likely as not (50 percent 
or greater probability) that the veteran's brain tumor was 
aggravated by service?  

Whether or not the brain tumor was congenital in origin, 
there is no known mechanism by which military service would 
aggravate such a tumor.  To the physician's knowledge, brain 
tumors enlarge on their own timetable, independent of 
external factors.  

Implicitly, the VA specialist did not place greater weight on 
the likelihood of the tumor's onset before, during or 
subsequent to the veteran's military service.  As to the 
brain tumor having been congenital in origin, the examiner's 
equivocal response, employing as it does the term "whether 
or not," leaves the Board unable to conclude there exists a 
50 percent or greater likelihood that the veteran's brain 
tumor was congenital, and thus that it necessarily preexisted 
his military service; in turn, requiring a determination 
about service aggravation of the tumor.  

In sum, the September 2006 VA specialist effectively 
acknowledges an equally plausible likelihood that the 
veteran's brain tumor had its onset in military service as 
that it had its onset either before or after service.  The 
examiner's indeterminate response to the Board's request for 
opinion about the etiology of the veteran's brain tumor must 
also be considered in light of the March 2003 VA neurologic 
examiner's opinion suggesting at least a reasonable 
possibility that a slow growing brain tumor may have been 
present during the veteran's military service.  In fact, that 
examiner's opinion could plausibly be understood as 
suggesting that the brain tumor may even have had its onset 
while the veteran was on active duty.  

At the end of the day, the evidence remains equivocal as to 
the approximate date of onset of the veteran's brain tumor, 
including whether it is of congenital origin.  However, on 
balance, the available competent evidence establishes that it 
is at least as likely as not that the veteran's brain had its 
onset during his military service.  Here, evidence favorable 
and unfavorable to the veteran's claim is in equipoise, thus 
invoking the benefit-of-the-doubt doctrine.  With resolution 
of the benefit of the doubt in the appellant's favor, service 
connection for a brain tumor is warranted.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Service Connection for Bipolar Disorder

The veteran contends that his bipolar disorder had its onset 
in military service.  He states that bipolar disorder 
produces mood swings that may cause a person to be unable to 
function in the work place.  He alleges that his substandard 
performance of his military duties was an early manifestation 
of his bipolar disorder.  In support of that allegation, he 
provided a page from a medical website describing the 
characteristics and causes of bipolar disorder.  

No psychiatric defects were noted in service medical records, 
including reports of the September 1977 enlistment 
examination or the August 1981 separation examination.  The 
report of the veteran's separation from service states that 
the reason for separation was substandard performance or 
inability to adapt to military service.  

A report from James M. Lee, M.D., dated in September 2000, is 
the first postservice evidence of the veteran's treatment for 
a psychiatric disorder, classified as major depression.  
Subsequent reports from private medical sources indicate 
further treatment for major depressive disorder and for an 
unspecified psychosis.  On VA psychiatric examination in 
April 2003, the diagnosis was bipolar disorder.  None of 
these medical records contain an opinion linking the 
veteran's psychiatric disorder to military service.  

Associated with the claims file is a disability determination 
issued by the Social Security Administration (SSA).  It was 
found that affective/mood disorders were the primary 
conditions causing the veteran to be disabled under SSA 
criteria.  

In a statement dated in October 2006, the veteran's spouse 
related that she had met the veteran immediately after his 
discharge from military service in 1981.  She indicated she 
had begun to observe the veteran's pattern of mood swings 
shortly thereafter.  She remarked that the veteran's illness 
had progressed during the years since their marriage in 1986.  
It was her belief that the veteran's depression was related 
to his military service, as evidenced by his inability to 
adapt to the military.  

There is no indication in service medical records that the 
veteran had any psychiatric conditions, let alone a 
psychiatric condition that figured in his separation from the 
military because of substandard performance or inability to 
adapt.  The medical evidence first demonstrates the presence 
of major depressive disorder almost 20 years after he 
completed military service.  

In this case, statements and testimony from the veteran and 
his spouse are the only evidence linking depression, 
including bipolar disorder, to the veteran's military 
service.  There is no indication from the record that the 
claimant or his spouse have medical training or expertise.  
As lay persons, they are not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent 
medical evidence has been presented showing that the 
veteran's bipolar disorder had its onset in service, was 
present to a compensable degree with the first postservice 
year, or is otherwise attributable to service.  

For the above reasons, the claim of service connection for 
bipolar disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

CONTINUED ON NEXT PAGE



ORDER

Service connection for a brain tumor is granted.

Service connection for bipolar disorder is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


